The information in this prospectus is not complete and may be changed. This prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Filed pursuant to Rule 424(b)(3) Registration No. 333-153274 PROSPECTUS SUPPLEMENT SUBJECT TO COMPLETION, DATEDAUGUST 9, 2010 (to Prospectus dated October 1, 2008) 5,500,000 Common Units Representing Limited Partner Interests Capital Product Partners L.P. $ per Common Unit We are offering to sell5,500,000 of our common units. We have granted the underwriters an option to purchase up to825,000 additional common units to cover over-allotments, if any, exercisable at any time until 30 days after the date of this prospectus supplement. Our common units are listed on The Nasdaq Global Market under the symbol “CPLP”. The closing sales price of our common units on The Nasdaq Global Market onAugust 6, 2010 was $9.02 per common unit. Investing in our common units involves risks. See “Risk factors” beginning on page S-9 of this prospectus supplement and page 6 of the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus are truthful or complete. Any representation to the contrary is a criminal offense. Per Common Unit Total Public offering price $ $ Underwriting discount $ $ Proceeds to us (before expenses) $ $ The underwriters expect to deliver the common units on or aboutAugust, 2010. Joint Book-Running Managers UBS Investment Bank Citi LeadManagers Deutsche Bank Securities Wells Fargo Securities Co-Managers Oppenheimer & Co.
